Citation Nr: 1327933	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating right wrist/hand strain, evaluated as noncompensably disabling from August 1, 2006 to November 3, 2011 and as 10 percent disabling from November 4, 2011.

2.  Entitlement to an initial increased rating for degenerative joint disease (DJD) of the lumbosacral spine, evaluated as noncompensably disabling from August 1, 2006 to November 3, 2011 and as 10 percent disabling from November 4, 2011.  

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

4.  Entitlement to an initial compensable rating for a right thumb scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Seattle, Washington, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and noncompensable evaluations for right (major) wrist and hand strain, DJD of the lumbosacral spine, bilateral plantar fasciitis, and a right thumb scar, effective August 1, 2006 (i.e., the date entitlement to VA compensation first arose following his discharge from active duty).  The Veteran appealed the initial noncompensable evaluations assigned to these aforementioned disabilities.

During the appeal, and specifically in October 2012, the Veteran changed his address of residence and moved to the state of Tennessee.  The Nashville, Tennessee, VA Regional Office (RO) is now the agency of original jurisdiction in the current appeal.

In a March 2013 rating decision, the RO granted the Veteran a 10 percent evaluation for right (major) wrist and hand strain from November 4, 2011, and a 10 percent evaluation for DJD of the lumbosacral spine from November 4, 2011.  

In May 2013, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony and arguments in support of his claims before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's Virtual VA claims file for the Board's review and consideration.

In July 2013, the case was certified and forwarded to the Board for appellate adjudication.

Correspondence dated in August 2013 that has been associated with the claims file shows that the Veteran and his representative have been furnished with a copy of his May 2013 hearing transcript, pursuant to the Veteran's request.

The Veteran's oral statements presented at his May 2013 hearing indicates that he has raised a claim for service connection for a cervical spine disability (claimed as a neck condition).  As this issue has not been adjudicated by the Agency of Original Jurisdiction in the first instance, the Board does not have jurisdiction over this matter, and it is therefore referred to the RO for appropriate action.  

For the reasons that will be addressed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. for further evidentiary and procedural development.  VA will notify the Veteran and his representative if any further action is required on their part.  


REMAND

The Veteran testified at his May 2013 hearing that, other than showing for VA-authorized medical examinations, he receives his post-service medical treatment almost entirely from private medical care providers.  He further testified that the VA Regional Office in Seattle, Washington, had in its possession copies of relevant private medical records pertaining to his post-service treatment for his service-connected right wrist, thumb, hand, low back, and feet, beginning in 2006, which included podiatric, chiropractic, surgical, and reflexology treatment reports and the records of the primary care physicians involved in his case.  The Veteran also reported receiving treatment for his service-connected disabilities from private sources in Grey, Tennessee.  The Veteran expressly requested that VA contact the Seattle VARO to forward copies of all records in its possession to the RO so that they could be associated with the Veteran's claims folder so as to provide a detailed a picture of the state of his service-connected disabilities of his right wrist, hand, thumb, low back, and bilateral feet for the pertinent time period as issue.  In this regard, the reported outstanding treatment records are relevant to the present case.  The Board notes that this case is based on an appeal of a January 2007 rating decision, which had granted the Veteran service connection for the aforementioned disabilities effective from August 1, 2006, the date on which his entitlement to VA compensation first arose.  See 38 C.F.R. § 3.400 (2012).  Consideration must therefore be given regarding whether the case warrants the assignment of ratings for his service-connected orthopedic disability for separate periods of time, from August 1, 2006, to the present, based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A review of the hardcopy of the Veteran's claims file and his claims file as it appears on the Virtual VA electronic database shows that the reported private medical records discussed above are not presently associated with the evidence.  VA has a statutory duty to assist a claimant in developing facts pertinent to his claim that encompasses a search for records in VA's possession.  Jolly v. Derwinski, 1 Vet. App. 37, 40 (1990).  VA regulations require it to seek to obtain non-Federal record evidence requested by a claimant that is pertinent and specific to the claim.  See Leap v. Derwinski, 2 Vet. App. 404, 405 (1992); White v. Derwinski, 2 Vet. App. 519, 521 (1991).  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the claimant in developing his claim by attempting to obtain the referenced private medical records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  A failure to attempt to obtain medical records identified as relevant, or to respond to an express request from the claimant to obtain relevant outstanding medical records is a breach of VA's statutory duty to assist.  Sagainza v. Derwinski, 1 Vet. App. 575, 580 (1991).  Therefore, in view of the foregoing discussion, a remand of this appeal is warranted so that VA may undertake the appropriate measures to attempt to obtain the aforementioned outstanding private medical records for their inclusion in the evidence.
The Board notes that, at his May 2013 hearing, the Veteran presented testimony indicating that the service-connected disabilities of his feet, lumbosacral spine, right hand, right wrist, and right thumb scar have generally worsened since the time of his last VA examination in November 2011.  A remand is therefore warranted so that the Veteran can be scheduled for the appropriate contemporaneous medical examination(s) to determine the current level of impairment associated with these aforementioned disabilities.  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is not sufficiently current so as to provide for an adequate evaluation of his present condition, VA's duty to assist includes providing a new medical examination).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  After contacting the Veteran, inquiring about the sources of his medical treatment (both private and VA), and obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of these medical records pertinent to treatment for his service-connected right wrist and hand, right thumb scar, lumbosacral spine, and bilateral plantar fasciitis, which have not yet been associated with the evidence.  All available records should be associated with his claims file.  

The above medical records to be obtained must include, but are not limited to, those reportedly in the possession of the Seattle, Washington VARO, which pertain to the Veteran's private post-service treatment for his right wrist, right thumb scar, right hand, low back, and feet, beginning in 2006.  These include podiatric, chiropractic, surgical, and reflexology treatment reports and the records of his primary care physicians, to also include private medical care providers whose offices are located in Grey, Tennessee.
If the RO cannot obtain records identified as relevant by the Veteran, he is to be notified of any unsuccessful efforts in this regard.  The RO/AMC should prepare a memorandum that presents a formal finding regarding the unavailability of these records.  This memorandum should thereafter be added to the Veteran's claims file.

2.  Following completion of the above, the RO/AMC should schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected right wrist and hand strain, right thumb scar, lumbosacral spine DJD, and bilateral plantar fasciitis.  The Veteran's claims file must be made available for review by the examining clinician(s) in conjunction with the aforementioned examination(s), and the examiner(s) must note in his/her report that the claims file was duly reviewed.  All tests and studies deemed appropriate by the examining clinician(s) must be carried out.  

The examination report(s) should include discussion of the appropriate objective clinical findings with regard to each disability.  This discussion should include, but is not limited to, an objective assessment of each disability's individually disabling symptoms due to pain, functional loss, and limitation of motion.  The examining clinician(s) must also discuss the impact of each service connected disability on the Veteran's individual occupational capacity.  The report(s) must be typed.  

3. After all the above development has been completed, the increased (compensable) rating claims on appeal, as are listed on the title page of this remand, should be readjudicated on the merits following review of all relevant evidence associated with the claims file.  If the maximum benefit remains denied with regard to any of these claims, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

